Citation Nr: 0814521	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  06-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
April 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, that denied special monthly compensation based on 
aid and attendance.


FINDINGS OF FACT

1.  The veteran is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

2.  The evidence of record demonstrates that the veteran 
requires the daily aid and assistance of his spouse due to 
his service connected disabilities. 


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
permanent need for aid and attendance of another person have 
been met.  38 U.S.C.A. § 1114 (West Supp. 2005); 38 C.F.R. §§ 
3.350, 3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special monthly compensation is payable to a veteran who is, 
as a result of his service-connected disabilities, so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  A veteran will be considered in need of regular 
aid and attendance if he: (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to five 
degrees or less; (2) is a patient in a nursing home because 
of mental or physical incapacity; or (3) establishes a 
factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R.  § 3.352(a) be 
found to exist to establish eligibility for aid and 
attendance and that such eligibility required at least one of 
the enumerated factors be present.  The Court added that the 
particular personal function which the veteran was unable to 
perform should be considered in connection with his condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need

In this case, no medical evidence indicates that the veteran 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to five degrees or less; or 
that he is a patient in a nursing home because of mental or 
physical incapacity.  It thus appears that the veteran's 
claim is based solely on a factual need for aid and 
attendance of another person under the criteria set forth in 
38 C.F.R. § 3.352(a).  

The veteran is currently service connected for depression, 
diabetes mellitus type II, coronary artery disease with stent 
placement, bilateral cataracts and retinopathy associated 
with his type II diabetes, left lower extremity peripheral 
neuropathy associated with his type II diabetes, and right 
lower extremity peripheral neuropathy associated with type II 
diabetes.  The veteran also receives special monthly 
compensation for loss of use of a creative organ.  He is not 
service connected for his skin problems and sleep apnea.

Dr. M.L., MD, a private physician, completed an examination 
for aid and attendance in November 2006.  She noted that the 
veteran is unable to bend over to clean his feet and needs 
help shaving and grooming due to dizziness.  It was also 
noted that the veteran has chest pain on exertion with 
coronary artery disease, becomes tired easily, and suffers 
dizziness and poor balance.  Dr. M.L. indicated that the 
veteran can walk only 100 feet without the assistance of 
another person and that a cane might help the veteran walk 
200 feet.  

The diagnosis was diabetes mellitus, coronary heart disease, 
autonomic dysfunction, osteoarthritis, status post 
angioplasty, depression and PTSD.  She concluded that the 
veteran requires the daily personal health care of a skilled 
provider without which he would require hospital, nursing 
home, or other institutional care.

Dr. M.L. also drafted three letters, one undated, one dated 
March 2006, and another dated August 2006, each indicating 
that the veteran is cared for by his wife, who takes care of 
his medication and food and drives him to medical 
appointments.  Dr. M.L. indicated that the veteran needs help 
with activities of daily living, providing evidence in 
support of this claim.  

In addition, the March 2006 letter indicates that the veteran 
needs full time assistance, including assistance with 
showering and transportation to medical appointments.  The 
August 2006 letter indicates that, in addition to the above, 
the veteran's chest pains and hypoglycemic episodes can cause 
him to fall, cause unsteady gait, and render him unable to 
exert himself.

The VA psychological exam conducted in October 2005 for the 
veteran's depression indicates that the veteran has 
occasional difficulty performing activities of daily living.  

The veteran also had his VA internal medicine evaluation 
October 2005.  The examiner indicated that the veteran has 
difficulty performing strenuous physical activity and 
sometimes has difficulty performing activities of daily 
living as a result of his diabetes and heart condition.  He 
indicated that the veteran is not permanently bedridden and 
that he is able to take care of himself to a certain extent.  
The veteran reported that his wife usually assists him with 
showering, shaving, and keeping him on schedule with meals 
and medication.  During the examination, the examiner noted 
that the veteran could walk, feed himself, and fasten 
clothing without the assistance of another person.  The 
veteran needs assistance with bathing and shaving but can use 
the toilet and dress himself.  The examiner noted that the 
veteran's wife reported frequent falls due to the veteran's 
gait imbalance.

A report from Dr. L.L.R., MD (Dr. L.R.), dated September 
2003, indicates that the veteran could perform activities of 
daily living without assistance, such as dressing and 
undressing, bathing, feeding, and protecting himself from 
normal hazards of daily living.  He also indicated that the 
veteran was not in a nursing home, bedridden or confined to 
his immediate premises.  Dr. L.R. stated that the veteran 
needs help with activities of daily living and that his wife 
takes care of his medication and food, and drives him to 
medical appointments.  

A lay statement from the veteran and his wife, dated March 
2004, indicates that the veteran depends on his wife to look 
after him, drive him the 2-3 hours to his doctor 
appointments, test his blood sugar and blood pressure, and 
prepare his meals.  A statement dated December 2004 states 
that he depends on his wife for care and that he would not 
take care of himself without her.  Another statement dated 
September 2005, indicates that the veteran cannot take walks 
without someone beside him in case he cramps up or becomes 
dizzy and almost falls.  He indicated that he needs help 
showering as he cannot bend down to wash or dry himself.  He 
needs help remembering his medication, driving to his medical 
appointments, and preparing meals.  A statement dated March 
2006 reiterates his inability to care for himself.

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the Court has written:

A unique standard of proof applies in decisions on claims 
for veterans' benefits. Unlike other claimants and 
litigants, pursuant to 38 U.S.C.A. § 3007(b) [now 38 
U.S.C.A. § 5107(b)], a veteran is entitled to the 
"benefit of the doubt" when there is an approximate 
balance of positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

Although the veteran does not meet all the factors of aid and 
attendance set forth in 38 C.F.R. § 3.152, the Board finds 
that the facts demonstrate the need for regular aid and 
attendance due to his service connected disabilities for the 
performance of certain daily activities, including bathing 
and grooming, preparing meals, taking medications, and 
walking.  See generally Turco v. Brown, 9 Vet. App. 222 
(1996) (eligibility for special monthly compensation by 
reason of regular need for aid and attendance requires that 
at least one of the factors set forth in VA regulation is 
met).

It is not disputed that the veteran is severely disabled due 
to his service connected disabilities.  The veteran is 
currently receiving a 50 percent disability evaluation for 
his depression, a 40 percent evaluation for his diabetes 
mellitus type II, a 30 percent evaluation for his coronary 
artery disease with stent placement, a 30 percent evaluation 
for his bilateral cataracts and retinopathy associated with 
his type II diabetes, a 10 percent evaluation for his left 
lower extremity peripheral neuropathy associated with his 
type II diabetes, and a 10 percent evaluation for his right 
lower extremity peripheral neuropathy associated with type II 
diabetes.  

In light of the aid and attendance examination, various 
letters and opinions from medical providers, and lay 
statements indicating that the veteran needs assistance with 
his activities of daily living, it appears that the veteran's 
service connected depression, diabetes, coronary heart 
disease, and peripheral neuropathy of the lower extremities 
cause the veteran to require the aid and attendance of 
another person.  Accordingly, special monthly compensation is 
warranted on the basis that the veteran requires regular aid 
and attendance of another person due to his service-connected 
disabilities.

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et. seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the completely favorable disposition of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

ORDER

Entitlement to special monthly pension by reason of regular 
aid and attendance is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


